





Andrew Dreskin’s Executive Bonus Plan
1.
Plan.

Andrew Dreskin’s Executive Bonus Plan (hereinafter referred to as the “Bonus
Plan”) governs Eventbrite’s (or “Company”) bonus payments to Andrew Dreskin
(“Participant”). The “Plan Period” is set forth in Exhibit A, but will generally
run from January 1 through December 31 of the applicable calendar year. Bonus
payments will be made within 30 days of the end of the Plan Period.
2.
Eligibility.

To be eligible to participate in the Bonus Plan, Participant must sign the
participation notice, attached as Exhibit A.
3.
Plan Administration.

The Bonus Plan will be administered by the Company’s Chief People Officer and
Chief Executive Officer, in consultation with the Compensation Committee of the
Company’s Board of Directors (“Administrators”). The Administrators shall have
sole authority and discretion to interpret the Bonus Plan and to make or
eliminate any rules and procedures for administration. Any determination by the
Administrators will be final and binding on Participant. The Administrators may,
in their sole discretion, add to, amend, or discontinue the Bonus Plan, at any
time, with notice. In addition, Administrators reserve the unilateral right to
terminate Participant’s participation in the Bonus Plan at any time, or reduce
bonus payments based on Participant’s individual performance.
4.
Termination of Employment.

Bonus payments earned in the Plan Period will be prorated upon Participant’s
termination of employment. Nothing in this Bonus Plan shall change the “at will”
nature of the Participant’s service to the Company.
5.
Leaves of Absence.

Participant may continue to be eligible to participate in the Bonus Plan during
an approved leave of absence at the Administrator’s sole discretion, provided
that the bonus payments may be prorated accordingly.
6.
Advance Payments.

The Company will make advance payments in the amount set forth in Exhibit A (the
“Advance Payment”) and true-up Participant within 30 days of the end of the Plan
Period. If Participant is paid any amount in excess of bonuses earned under this
Bonus Plan, including but not limited to as a result of Advance Payments (the
“Overpayment”), Participant is obligated to repay the amount of such Overpayment
in full to the Company within 30 days following notice by the Company of such
Overpayment and authorizes the Company to deduct any Overpayment against any and
all amounts otherwise owed by the Company to Participant. Termination of
employment and/or expiration of the Plan Period shall not in any way limit or
terminate Participant’s liability to repay Overpayments.
7.
Taxes.

All payments under the Bonus Plan will be recognized as compensation of
Participant in the year paid for taxable income purposes. All payments under the
Bonus Plan will be subject to withholding for required income and other
applicable taxes or deductions.
8.
Rights and Limitations.

Except to the extent provided herein, this Bonus Plan supersedes any and all
prior compensation policies, plans or understandings regarding bonus payments to
Participant. Nothing in the Bonus Plan may be construed to give Participant any
right to be paid any amount other than under the terms of the Bonus Plan. Any
rights accruing to Participant under the Bonus Plan shall be solely those of
Participant and may not be assigned or transferred. Nothing contained in the
Bonus Plan, and no action taken pursuant to the provisions hereof, will create
or be construed to create a trust of any kind, a pledge, or a fiduciary
relationship between the Company and Participant or any other person. Nothing
herein will be construed to require the Company to maintain any fund or to
segregate any amount for Participant’s benefit. The Bonus Plan is provided at
the discretion of the Company and is not a contractual entitlement. To the
extent Participant holds any rights by virtue of an award under the Bonus Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company or any of its subsidiaries. Any compensation provided under the
Bonus Plan is not an acquired right or entitlement. Participation in the Bonus
Plan one year does not imply future participation in this or any other Bonus
Plan. Nothing in this Bonus Plan shall be construed to limit the rights of
Participant under the Company’s benefit plans, programs or policies.
9.
Proprietary Information; Dispute Resolution.

Participant is expected to comply with all applicable proprietary information
and confidentiality obligations according to the terms of local policies and his
employment agreement. Furthermore, to the extent the Participant has entered
into a Dispute Resolution Agreement with the Company, the Participant agrees by
signing below that any and all controversies, claims, or disputes arising





--------------------------------------------------------------------------------





out of or relating to the Plan shall be covered by and subject to final and
binding arbitration under such Dispute Resolution Agreement and the Participant
is expected to and agrees by signing below to comply with the terms of such
agreement. To the extent the Participant has not entered into a Dispute
Resolution Agreement, the Bonus Plan shall be construed in accordance with and
governed by the laws of the State of California, without regard to principles of
conflict of laws of such state, and the parties hereby consent to the
jurisdiction of the Superior Court of San Francisco and the United States
District Court for the Northern District of California.
10.
Section 409A.

The provisions regarding all payments to be made hereunder shall be interpreted
in such a manner that all such payments either comply with Section 409A of the
Internal Revenue Code (hereinafter “Code”) or are exempt from the requirements
of Section 409A of the Code as “short-term deferrals.” The Company makes no
representation or warranty and shall have no liability to Participant or any
other person if any payments under any provisions of this Bonus Plan are
determined to constitute deferred compensation under Section 409A of the Code
that are subject to the 20 percent tax under Section 409A of the Code.
11.
Enforceability.

If any portion or provision of this Bonus Plan shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Bonus Plan, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Bonus Plan shall be valid and enforceable to the fullest extent permitted
by law.
12.
Waiver.

No waiver of any provision hereof shall be effective unless made in writing and
signed by the waiving party. The failure of any party to require the performance
of any term or obligation of this Bonus Plan, or the waiver by any party of any
breach of this Bonus Plan, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.
13.
Notices.

Any notices, requests, demands, and other communications provided for by this
Bonus Plan shall be sufficient if in writing and delivered in person,
electronically or by certified mail.





--------------------------------------------------------------------------------









Exhibit A
Participation Notice
Dear Mr. Dreskin,
Eventbrite (the “Company”) is pleased to invite you to participate in the
Company’s Executive Bonus Plan (the “Bonus Plan”) in accordance with the terms
of this letter and the Bonus Plan with respect to the plan period running from
January 1 through December 31, 2018 (the “Plan Period”).
Your Bonus Payout shall be as set forth in Addendum A. The terms of the Bonus
Plan are detailed in the copy of the Bonus Plan that has been provided to you,
and those terms are incorporated in and made a part this letter. This letter
(and addendums) and the Bonus Plan constitute the entire agreement between you
and the Company with respect to the subject matter hereof and supersede in all
respects any and all prior agreements (oral or written) between you and the
Company concerning such subject matter. In the event of a conflict between the
terms of this letter and the terms of the Bonus Plan, the terms of the Bonus
Plan shall govern your bonus.
I acknowledge that I have received and read a copy of the Bonus Plan, Exhibit A
and its addendums in their entirety and agree to the terms and conditions of the
Bonus Plan. I understand that the Company may amend, supplement, supersede, or
terminate the Bonus Plan at any time in its sole discretion. In addition, I
understand that my agreeing to the terms of the Bonus Plan is a condition of my
earning bonuses under the Bonus Plan.


EMPLOYEE SIGNATURE


/s/ Andrew Dreskin
DATE


2018-08-23
Chief People Officer
   /s/ Omar Cohen
DATE
2018-08-23






--------------------------------------------------------------------------------









Addendum A
For Participant to earn a payout pursuant to this Bonus Plan, the Company must
achieve at least 70% retention of 2017 Ticketfly customers during the Plan
Period. Participant’s bonus will increase with the percentage of retained Gross
Ticket Fees (“GTF”) based on a linear calculation, as set forth in Addendum B.
The Bonus Payout shall be calculated by the Administrators in their sole
discretion as follows: Target Bonus x (Retained GTF ÷ Target Retained GTF),
where:
•
Target Bonus: $500,000, achieved upon 90% retention of 2017 Ticketfly customers.
Participant’s Bonus Payout is capped at Target.

•
Retained GTF: 2018 GTF derived from customers that sold tickets on the Ticketfly
platform in 2017.

•
Target Retained GTF: $50,000,000, calculated as 90% of Ticketfly’s 2017 eligible
GTF less customers purchased by a third party, those filing for Chapter 11
bankruptcy, and those the Company elects not to renew for economic reasons, and
GTF for the following customers: Black Rock City, Toronto Festival of Beer, JFL
Northwest.

Pursuant to the terms and conditions set forth in the Bonus Plan, the Company
will make Advance Payments in the amount of $100,000 per quarter.







--------------------------------------------------------------------------------





Addendum B
Bonus Payout vs. % Retained GTF
ad.jpg [ad.jpg]











